DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
Claims 1-16, received 4/17/2019, are pending for examination.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 4/17/2019 and 5/2/2019 were considered.
Drawings
The drawings were received on 4/17/2019.  These drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 12 is objected to because of the following informalities: “the optical element and remains on the adapter” should be changed to “the optical element remains on the adapter”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation “the transport path” on the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10-14 are rejected for inheriting the same deficiencies of the claims from which they depend.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The language “securely connected” in claim 12 uses the relative term “securely” which renders the claim indefinite. The term “securely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, there is no standard provided in the specification to define how a correction is considered “securely connected”. As such, the metes and bounds of the claimed limitation cannot be discerned.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turgeman et al., International Publication Number WO 2012/097191 A2, of record (hereafter Turgeman).
Regarding claim 9, Turgeman discloses an adapter (see at least figures 11-19, element 1020) for use with an objective (see at least figures 11-19, element 1010) in an objective changer apparatus (see at least figures 11-19, element 1080), the adapter comprising:
a flange configured to be placed onto an objective holder of the objective changer apparatus, the flange being further configured to hold the adapter in the objective holder (see at least figures 11-19, the flange protrusion of element 1020 which is held by station element 1070); and

Regarding claim 10, Turgeman discloses at least one guide face of the adapter has a contact face configured to contact an alignment face of an objective receptacle of the receiving apparatus (see at least figures 11-19, elements 1030 and 1040a).
Regarding claim 11, Turgeman discloses a slot configured to receive an optical element that is movable into the objective axis (see at least figures 11-19, element 1070 or 1090).
Regarding claim 12, as best understood, Turgeman discloses that the adapter is configured to securely connect with the optical element so that the optical element remains on the adapter independently of a current use state of the adapter (see at least elements 1010 and 1020 as well as paragraphs [0061]-[0066]).
Regarding claim 13, Turgeman discloses that the slot is configured to removably accept the optical element so that the optical element can be inserted into the slot and from the slot (see at least figures 11-19, element 1070 or 1090).
Regarding claim 14, Turgeman discloses a method utilizing the adapter according to Claim 11 with an objective in a microscope system (see at least figures 11-19).
Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Ue et al., US 2015/0022882 A1 discloses an objective changer apparatus wherein a receiving apparatus moves an adapter on a transport path which has an intermediate position situated between a transfer position and a work position (figs 2-4), but does not include all of the limitations set forth in the reasons for allowance below;
Schacht et al., US 2018/0231759 A1 discloses an objective changer apparatus including a transfer element and a receiving apparatus (figs 1-3), but does not include all of the limitations set forth in the reasons for allowance below;
Engelhardt, US 6636352 B2 discloses an objective changer apparatus wherein an adapter includes a flange (fig 1), but does not include all of the limitations set forth in the reasons for allowance below;
Gilbert et al., US 8553323 B2 discloses an objective changer apparatus wherein a receiving apparatus moves an adapter including a flange on a transport path (figs 3 and 7-11), but does not include all of the limitations set forth in the reasons for allowance below; and
Fahlbusch et al., US 9001419 B2 discloses an objective changer apparatus including an adapter with a flange and a receiving apparatus with guide faces (figs 1-2, 10-11 and 14), but does not include all of the limitations set forth in the reasons for allowance below.

Allowable Subject Matter
Claims 1-8 and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an objective changer wherein the objective transfer element is configured to move a selected active objective into position in a transfer position;
wherein, in the transfer position, an objective axis of the active objective does not coincide with the optical axis of the microscope system;
the microscope system further comprising a receiving apparatus that is adjustable in the direction of the optical axis of the microscope system and able to brought into contact with the adapter of the active objective,
wherein the transport path is shorter than the extent of the objective holder in the transport direction, so at least regions of the adapter of the active objective situated in the work position are still within the extent of the objective holder, as generally set forth in claim 1, the device including the totality of the particular limitations recited in claim 1.
Claims 2-8 depend from claim 1 and therefore are allowable for at least the same reasons as claim 1.

Claim 15 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a method for moving an objective including the steps of moving a selected active objective into position in a 
transporting the active objective from the transfer position along a transport path and in a transport direction that is orthogonal to the optical axis of the microscope system to a work position by means of a receiving apparatus, 
and the length of the transport path is chosen to be shorter than the extent of the objective holder in the transport direction such that at least regions of the adapter of the active objective situated in the work position are still within the extent of the objective holder, as generally set forth in claim 15, the method including the totality of the particular limitations recited in claim 15.
Claim 16 depends from claim 15 and therefore are allowable for at least the same reasons as claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        5/20/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872